Title: To Thomas Jefferson from Alexander Donald, 16 January 1789
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 16th. January 1789

I did myself the Honor of addressing you about Six weeks ago, by the ship Le Compte D’Artois bound for Bourdeaux. I hope you will receive the News Papers which I sent by that. I now send you a few more by the L’Couteulx bound for same Port. I would have sent you also the Laws passed the last Assembly, had they  been published. They shall be forwarded by the next opportunity.
We have no news here. We have had some very cold weather. Farenheits Thermometer hanging in my passage has been as low as 15. at Nine oClock a.m. Every Person seems to be more engaged either for or against the new Government, than in their own private concerns. The opposition to it is formidable, at least in point of numbers, but contemptable in every other point of view. I speak only of those who are against it, in toto. For many good and sensible men are for previous amendments. For my own part I think, that as all of them are of a general, and not of a local nature, it will be better to have the amendments made by the New Congress. I auger so well of the Government (provided they (The President and the rest of the Executive) have the means of enforcing their Laws) that I am loath to run the risk of loosing it. R. H. Lee and Mr. Grayson are appointed Senators from this state. And I have my own fears least our valuable Friend Mr. Maddison looses his election for Delegate from the District in which he lives. Beverley Randolph has now the honour of being Chief Magistrate, and I am now a Courtier, which I was not in the two preceeding reigns. Tobacco and every other species of Produce is very low. The Precious metals are extremely scarce; I needed only to have mentioned this last to you, from which you Would have concluded that the nominal price of all other Commodities must have fallen. I am very respectfully Dear Sir Your mo: obt. humb. st.,

A Donald


Colo. John Banister of Battersea, and his son Jack, are both gone to the shades below.

